Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 17-19, 21-22, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘958 (US 2020/0266958, “Liu ‘958”), in view of 3GPP ‘347 (HUAWEI et al. "Summary of remaining issues on bandwidth part and wideband operation; R1-1801347," 3GPP TSG RAN WG1 Meeting #92, 02 March 2018 (2018-03-02), “3GPP ‘347”), and further in view of Shimoda ‘096 (US 2021/0176096, “Shimoda ‘096”).
Regarding claims 17 and 24, Liu ‘958 discloses a user equipment (FIG. 6; wireless device 610), comprising:
circuitry (FIG. 6, para 111; processing circuitry 620), which, in operation, determines a Bandwidth Part (BWP) assigned for communication in a carrier (FIGS. 1-2 and 6, para 6, 8, 56, 63, and 111; wireless device receives indication of a BWP from a base station, where the BWP is part of a wide carrier bandwidth; wireless device switches to the BWP after determining that the BWP is not currently active; processing circuitry of the wireless devices performs determination steps; thus, the processing circuitry of the wireless device determines the BWP assigned to communication in the wide carrier); and
a transceiver (FIG. 6, para 112; radio front end circuitry with antenna), which, in operation, performs the communication on the determined BWP in the carrier (FIGS. 1-2 and 6, para 6, 56, 59, 63, and 112; radio front end circuitry and antenna transmit and receive wireless signals on the determined BWP in the wide carrier).
Although Liu ‘958 discloses circuitry, which, in operation, determines a Bandwidth Part (BWP) assigned for communication in a carrier, Liu ‘958 does not specifically disclose a Bandwidth Part (BWP) assigned for sidelink communication in a carrier. Further, although Liu ‘958 discloses a transceiver, which, in operation, performs the communication on the determined BWP in the carrier, Liu ‘958 does not specifically disclose performs  the sidelink communication on the determined BWP in the carrier. Furthermore, Liu ‘958 does not specifically disclose sidelink communication in the carrier.
3GPP ‘347 teaches a Bandwidth Part (BWP) assigned for sidelink communication in a carrier (FIG. 6, page 8, lines 8-17; BWP2 is assigned to sidelink communication in a carrier); and
performs the sidelink communication on the determined BWP in the carrier (FIG. 6, page 8, lines 8-17; sidelink transmission is performed in BWP2 in the carrier),
sidelink communication in the carrier (FIG. 6, page 8, lines 8-17; sidelink transmission is performed in BWP2 in the carrier).
3GPP ‘347, Introduction, lines 28-29).
Although Liu ‘958 in combination with 3GPP ‘347 discloses sidelink communication in the carrier, Liu ‘958 in combination with 3GPP ‘347 does not specifically disclose wherein dynamic BWP switching is not supported for the communication in the carrier.
Shimoda ‘096 teaches wherein dynamic BWP switching is not supported for the communication in the carrier (para 670-671; BWP switching is performed only between four preconfigured BWPs, so a UE fails to transmit a signal at a frequency outside the preconfigured BWPs in the UL frequency band; thus, dynamic BWP switching is not supported for communication in the UL carrier frequency band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958 and 3GPP ‘347, to include Shimoda ‘096’s dynamic BWP switching that is not supported for communication in the UL frequency carrier band. The motivation for doing so would have been to address the inability to maintain reliability in transmission of the sounding reference signal (SRS) of its own UE and in the uplink communication of other UEs in a new radio (NR) system (Shimoda ‘096, para 46, 48, and 75).
Regarding claims 18 and 25, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 17 and 24, respectively, as outlined above.
3GPP ‘347 teaches wherein the BWP is used for the sidelink communication, and wherein another BWP is assigned for transmission between the user equipment and a base station in the carrier (FIG. 6, page 8, lines 8-17; sidelink transmission is performed in BWP2 in a carrier, and an Uu uplink transmission is performed between a vehicle and a base station in another BWP, BWP1, in the carrier).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, and Shimoda ‘096, to further include 3GPP ‘347’s sidelink transmission performed in a BWP and Uu uplink transmission performed between a vehicle and a base station in another BWP, where both BWPs are in the same carrier. The motivation for doing so would have been to address scenarios of multiple active BWPs (3GPP ‘347, Introduction, lines 28-29).
Regarding claims 19 and 26, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 18 and 25, respectively, as outlined above.
Further, 3GPP ‘347 teaches wherein the BWP and the another BWP are active in the carrier at the same time (FIG. 6, page 8, lines 8-17; sidelink transmission in BWP2 and Uu uplink transmission in BWP1 are simultaneous and in the same carrier).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, and Shimoda ‘096, to further include 3GPP ‘347’s sidelink transmission in BWP2 and Uu uplink transmission in BWP1 that are simultaneous and in the same carrier. The motivation for doing so would have been to address scenarios of multiple active BWPs (3GPP ‘347, Introduction, lines 28-29).
Regarding claims 21 and 28, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 18 and 25, respectively, as outlined above.
Further, 3GPP ‘347 teaches wherein whether to transmit a first channel in the BWP or receive a second channel on the another BWP in the same career is decided based on priorities of the first channel and the second channel (page 8, lines 8-17; V2X road safety traffic is given higher priority over other traffic, while supporting simultaneous transmission of multiple BWPs; thus, decisions regarding transmission of traffic on different BWPs are made based on traffic priorities).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, and Shimoda ‘096, to further include 3GPP ‘347’s decisions regarding transmission of traffic on different BWPs being made based on traffic priorities. The motivation for doing so would have been to address scenarios of multiple active BWPs (3GPP ‘347, Introduction, lines 28-29).
Regarding claims 22 and 29, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 17 and 24, respectively, as outlined above.
Further, Liu ‘958 teaches wherein an indication for the dynamic BWP switching is received via a downlink control information (DCI) (para 68; quick BWP switching is achieved by DCI transmission).
4.	Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘958, in view of 3GPP ‘347, further in view of Shimoda ‘096, further in view of Yang ‘747 (US 2021/0176747, “Yang ‘747”),and further in view of Huang ‘227 (US 2019/0053227, “Huang ‘227”; Huang ‘227 was filed on July 31, 2018, claiming priority to US provisional application .
Regarding claims 20 and 27, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 18 and 25, respectively, as outlined above.
However, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 does not specifically disclose wherein a sidelink duration in a slot is changed according to a change of a slot format.
Yang ‘747 teaches wherein a sidelink duration in a slot is changed according to a change of a slot format (para 80 and 124; sidelink symbols in a slot are indicated based on a SFI, where there are multiple sidelink symbols in the slot; thus, sidelink duration in symbols in the slot is indicated based on the SFI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, and Shimoda ‘096, to include Yang ‘747’s sidelink duration in symbols in the slot that is indicated based on the SFI. The motivation for doing so would have been to provide guarantee for realizing sidelink communication in a next generation communication system (Yang ‘747, para 6-7). 
Although Liu ‘958 in combination with 3GPP ‘347, Shimoda ‘096, and Yang ‘747 discloses wherein a sidelink duration in a slot is changed according to a change of a slot format, Liu ‘958 in combination with 3GPP ‘347, Shimoda ‘096, and Yang ‘747 does not specifically disclose wherein a sidelink duration in a slot in the BWP is changed according to a change of a slot format in the another BWP in a case of Time Division Duplexing (TDD).
Huang ‘227 teaches wherein a slot in the BWP is changed according to a change of a slot format in the another BWP in a case of Time Division Duplexing (TDD) (para 5, 85-86, 109, and 225; slot format information (SFI) is transmitted in a group-common PDCCH; in a system with multiple bandwidth parts, SFI is indicated on a per bandwidth part basis; the system is a TDD communication system; thus, slot format is indicated in a number of BWPs, in a TDD system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, Shimoda ‘096, and Yang ‘747, to include Huang ‘227’s slot format is indicated in a number of BWPs, in a TDD system. The motivation for doing so would have been to submit changes to the 3GPP standard, in order to evolve and finalize the standard to accommodate the rapid rise in demand for large amounts of data in communication networks (Huang ‘227, para 3-4). 
5.	Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘958, in view of 3GPP ‘347, further in view of Shimoda ‘096, and further in view of Kim ‘397 (US 2020/0154397, “Kim ‘397”).
Regarding claims 23 and 30, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses all the limitations with respect to claims 17 and 24, respectively, as outlined above.
Further, Liu ‘958 teaches wherein the BWP is configured by a BWP configuration signaling (para 6 and 63; wireless device receives indication of a BWP from a base station, where the BWP is part of a wide carrier bandwidth).
Although Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 discloses wherein the BWP is configured by a BWP configuration signaling, Liu ‘958 in combination with 3GPP ‘347 and Shimoda ‘096 does not specifically disclose wherein the BWP is configured by a BWP 
Kim ‘397 teaches wherein the BWP is configured by a BWP configuration signaling in which a bitmap indicating a time domain resource for the sidelink communication is included (FIGS. 12 and 13, para 104-105, 107-108, and 114; frequency resource blocks and time resource blocks of sidelink resources are indicated using a bitmap; thus, configuration signaling for configuring frequency resource blocks that are parts of a frequency bandwidth include bitmap indication of time resource blocks for sidelink communication).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Liu ‘958, 3GPP ‘347, and Shimoda ‘096, to include Kim ‘397’s configuration signaling for configuring frequency resource blocks that are parts of a frequency bandwidth, where the configuration signaling includes bitmap indication of time resource blocks for sidelink communication. The motivation for doing so would have been to provide a signaling method for new radio access technology (RAT), for a reduction of cost per bit, increase of available service, use of adaptable frequency band, simple structure and open type interface, and proper power consumption of the UE (Kim ‘397, para 2 and 7-8). 

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474